Citation Nr: 1737843	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-31 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for lumbar spine degenerative arthritis.

2. Entitlement to an increased rating in excess of 10 percent for right inguinal hernia repair residuals.

3. Entitlement to a compensable rating for status post circumcision residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1980 to January 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issues of entitlement to increased ratings in excess of 10 percent for lumbar spine degenerative arthritis and right inguinal hernia repair residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his service-connected status post circumcision residual scar is shown to be painful.

CONCLUSION OF LAW

The criteria for a 10 percent rating for service-connected status post circumcision residual scar have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.118, Diagnostic Codes 7599-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).
 
The Veteran's service-connected status post circumcision residual scar is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7599-7805.

As there is no diagnostic code for status post circumcision residual scar, the disability is rated by analogy under the Schedule of Ratings of the genitourinary systems-dysfunctions and skin.  38 C.F.R. §§ 4.115a and 4.118.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 

The applicable rating criteria include Diagnostic Code 7801, which a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm, with higher ratings assigned for increases in area of the scar.

A maximum 10 percent rating is warranted, under Diagnostic Code 7802, for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.

The Veteran was afforded a VA examination in March 2011 for his status post circumcision.  The examiner found a well-healed nontender circumcision scar around the Veteran's glans penis with no stricture or residuals.  However, the Veteran was suffering from pain and itching of the scar.  

The Veteran reported that a botched surgery left excess skin on his penis.  He had continued problems with pain and occasionally got a rash, and/or infection around the head of his penis.  His doctor prescribed cream to control the flare-ups.  His scar was painful and tender to the touch and the scar tissue would become red and itch.  His condition, in turn, impacted his marital relations and physical and mental health.  See April 2011 VA Form 21-4138 Statement In Support of Claim; July 2013 Notice of Disagreement; November 2012 Representative Statement; January 2017 Transcript of Hearing.

Here, the Board finds that a 10 percent rating is warranted for the status post circumcision residual scar.  Specifically, resolving reasonable doubt in favor of the Veteran the Board finds that a 10 percent rating is warranted for a single scar that is painful under DC 7804.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  In that regard, the Board finds that the Veteran's testimony as to his scar is competent and credible.  

However, the Board finds that a disability rating in excess of 10 percent is not warranted.  In so finding, the Board observes that the scar is not shown to affect an area or areas exceeding 6 square inches (39 sq. cm).  Accordingly, a compensable rating under Diagnostic Code 7801 or 7802 is not warranted, regardless of whether the scar is deep or superficial.  Additionally, the evidence of record does not reveal any limitation of motion, neurological impairment or any other disability uniquely addressable under rating codes other than those indicated in the above-listed rating criteria for scars.  Accordingly, a disability rating in excess of 10 percent is not warranted for the status post circumcision residual scar.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 10 percent rating for status post circumcision residual scar is granted.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the Veteran's claims.  The Veteran was last afforded a VA examination in March 2011 with regard to his claims for entitlement to increased ratings in excess of 10 percent for lumbar spine degenerative arthritis and right inguinal hernia repair residuals.  However, the Board notes that the Veteran's lay statements of record and January 2017 hearing testimony necessitates an update on the severity of the Veteran's back and hernia conditions with respect to the Veteran's increased rating claim.  See also November 2013 Representative Statement.  Therefore, the Board finds a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected lumbar spine degenerative arthritis.  

2. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right inguinal hernia repair residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected right inguinal hernia repair residuals.  

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


